Citation Nr: 1204334	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), antisocial anger problems, adjustment reaction and major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from August 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a mental condition; a June 2010 rating decision that denied service connection for PTSD; and a January 2011 rating decision that denied service connection for major depressive disorder and an adjustment reaction with alcohol abuse.  

The Board observes that the RO developed the Veteran's claims separately.  However, since they are all psychiatric disorders, the Board has characterized that issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of the proceeding is in the claims folder.  At the hearing, his representative alleged that there was clear and unmistakable error in the January 2011 rating decision.  However, as explained at the hearing, the issue addressed in this rating decision was included in the issue on appeal (see Clemons, supra); hence, the decision is not yet final and an allegation of clear and unmistakable error is premature.  There is no issue to refer for adjudication.  


FINDINGS OF FACT

1.  The Veteran was exposed to a combat stressor; the most probative medical evidence shows that he does not have PTSD.

2.  The probative evidence shows that the Veteran has major depressive disorder due to his military service.  
CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, major depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

In light of the decision herein granting service connection for depression, the Board finds that any error with regard to the VCAA's duties to notify and/or assist the Veteran in the development of the claim is harmless.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. at 39852.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to a veteran's claim that does little more than suggest a possibility that an illness might have been caused by service is insufficient to establish service connection).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD Form 214 reflects that he was a food service specialist.  His awards and decorations include the Iraqi Campaign Medial, the Global War on Terrorism Service Medal, and a Parachutist Badge.  In a February 2009 VA treatment report, the Veteran denied experiencing any traumatic events and denied exposure to IED's or blasts.  Upon VA examination in November 2010, he did not discuss convoy duties or any IED incidents.  He stated that he was involved in two or three fire fights and he believed that he fired his weapon on a couple of occasions.  He received small arms fire on approximately five occasions.  At his personal hearing before the undersigned in October 2011, the Veteran testified that he was initially assigned as a cook, but that he was subsequently assigned to a convoy with a Forward Operating Base.  He testified that on one occasion, a convoy that he was involved in was hit by an IED.  A Permanent Order in his file, dated in May 2006, also shows that he was awarded the Combat Action Badge for actively engaging or being engaged by the enemy.  Hence, exposure to a combat stressor may be conceded.  

In a Report of Medical History, dated in April 2002, the Veteran denied nervous trouble of any sort, including frequent trouble sleeping, depression or excessive worry, and receiving counseling of any type.  In a Report of Medical Examination, dated in April 2002, the Veteran was found to be psychiatrically within normal limits.  Moreover, the Board cannot find medical reports in the file that would provide clear and convincing evidence that the Veteran had a mental disorder prior to his entry to active duty.  Hence, the presumption of soundness attaches.  

The Veteran's available service treatment records do not show that he was treated for any type of psychiatric disability or that he sought counseling of any sort.  A February 2009 VA outpatient treatment report reflects that the Veteran denied exposure to IED's or blasts.  The Veteran reported anger issues but denied alcohol abuse or dependence, illicit drug use or dependence, and a loss of interest in usual activities.  In a March 2009 VA outpatient report, a PTSD screening test was negative.  A depression screen was also negative.  A VA mental health outpatient report dated in January 2010 shows that the Veteran was seen by a registered nurse for complaints of anger and irritability.  He had fractured his hand hitting a door.  He described difficulty sleeping.  He reported intrusive memories of combat experiences.  He reported using alcohol on an episodic basis and used marijuana to sleep.  The assessment was alcohol abuse with some signs and symptoms of PTSD.  It was also noted that he had progressed from having an adjustment reaction to PTSD.  He was again seen in March 2010 with complaints of difficulty sleeping.  He reported using marijuana to sleep and alcohol on an episodic basis.  He indicated that he did not have much tolerance for anything stressful.  The diagnoses were anxiety and rule out PTSD.  

Upon VA examination in November 2010, the examiner, who had a doctorate in psychology, concluded that the Veteran did not have PTSD because he did not meet the diagnostic criteria for that disorder.  The Veteran was diagnosed with major depressive disorder, mild.  She concluded that although the Veteran's depression issue most likely preceded service, his exposure to hostile military or terrorist activity most likely exacerbated his symptoms.  

The Veteran's combat status is confirmed by receipt of his Combat Action Badge.  The Board finds that the competent clinical evidence of record establishes that the Veteran does not have PTSD.  In this regard, the Board finds that the conclusions made by the November 2010 VA examiner are more probative than the notations made by the registered nurse regarding the presence of PTSD because they were made following a review of the Veteran's file, a thorough clinical evaluation, and were rendered by a clinician with more training and experience evaluating with mental disabilities.  See Winsett, Bloom, supra.  The examiner did find that the Veteran had a major depressive disorder that was in some way related to his military service.  As discussed above, the record does not contain sufficient evidence to formally find that the Veteran's depressive disorder preexisted service; hence he has been deemed sound upon entry.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted.  


ORDER

Service connection for major depressive disorder is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


